Title: To Alexander Hamilton from William Ellery, 27 September 1790
From: Ellery, William
To: Hamilton, Alexander


Custom HouseNewport [Rhode Island] Sept. 27th 1790
Sir,
This letter will be accompanied by a weekly return of cash.
In my last I ventured to offer some hints respecting the Coastg. Act, permit me in this to make some additional remarks, and to propose some other questions.
By the 22nd. Sect: of that Act whenever the property of an enrolled vessel is changed the Owner or Owners thereof are required to make known such change to the Colle. of the District where he or they may reside and a new Certif: of enrollment is to be granted. Is the former Certife. of Enrollment to be recited in the bill of sale as in the case of Registered Vessels?
In the proviso of this Sect: Before any new License shall be given for a succeding year to the master of a vessel less than twenty tons, he shall on oath or affirmation declare that no illicit trade has been carried on &c. The master may be a new one, and entirely unacquainted with the transactions of the preceding year, and neither of the former masters may be to found.
The masters of such vessels as well as of Registered vessels may be changed during the year. Should not notice of such change be given to the Collector, and a memorandum thereof be endorsed on their Licences &c.
By the 26th. Sec: of the same Act the masters of vessels under the circumstances therein mentioned are required to deliver duplicate manifests to the Collect. &c but no penalty is enjoined for neglect or refusal.
There are several other instances in this Act in which certain duties are commanded to be performed, and no penalty annexed to disobedience. Laws without penalties are dead Letters.
I am, Sir,   Yr. most obedt. servant
W Ellery Colle
Alexander Hamilton EsqSecry of the Treasy.of the U. S.
